Citation Nr: 0640234	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of C4-C7 with radiculopathy.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compression fracture of T7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2003, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The veteran's claims were previously before the Board and 
remanded in October 2004.  Since all procedural and 
evidentiary development has been completed, the veteran's 
claim is properly before the Board at this time.

A review of the claims file shows that a May 2006 
supplemental statement of the case denied a claim of 
entitlement to service connection for a lumbar spine 
disorder.  This is the first adjudication of this issue.  The 
Board notes that the notice letter that accompanied this 
determination indicated that the veteran's claim would be 
returned to the Board.  However, this issue has not been 
appealed by the veteran and, therefore, is not before the 
Board at this time.  This matter is referred to the RO to 
provide the veteran with appropriate notice as to his 
procedural and appellate rights with respect to this issue.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that degenerative joint 
disease of C4-C7 with radiculopathy is related to any 
incident of active military duty.

2.  The veteran's residuals of a compression fracture of T7 
are characterized by flexion limited to 70 degrees, combined 
range of motion of the thoracolumbar spine of 176 degrees, 
and no evidence of abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of C4-C7 with radiculopathy 
was not incurred in or aggravated by service, nor may 
arthritis of the cervical spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a compression fracture of T7 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5285, 5291 
(2002) (effective prior to September 26, 2003); 4.71a, 
Diagnostic Codes 5235-5243 (2006) (effective from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This notice was provided to the veteran in November 2002, 
prior to the January 2003 rating decision, and in December 
2004.  The notice substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letters informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  The 
delayed timing of the December 2004 letter was not 
prejudicial to the veteran because subsequent process and 
readjudication was accomplished as evidence by the August 
2005 supplemental statement of the case.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection and an increased rating are 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.

II.  Service Connection for the Cervical Spine

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has contended that he damaged his cervical spine 
at the time of his accident in service in 1948.

A review of the veteran's service medical records shows the 
veteran injured his back in May 1948.  Specifically, he 
fractured his thoracic vertebra.  He was placed in a body 
cast for over three months.  A November 1948 record shows the 
veteran had occasional pain between his shoulder blades 
following exercise and during damp weather.  It was noted 
that his compression fracture was healed, and his alignment 
was good.

September 1982 private hospitalization records show the 
veteran was admitted and diagnosed with cervical spine 
radiculopathy.  He underwent a cervical laminotomy and 
foraminotomy for a spur which was pressing on the nerve root.  
On follow-up, the veteran improved, with the exception of 
some fine movements of his right hand.  A May 1987 private 
treatment record shows the veteran complained of pain in both 
shoulders for the past eight weeks.

An October 1987 VA outpatient treatment record shows the 
veteran complained of right shoulder and arm pain similar to 
that which he experienced prior to his surgery in September 
1982.

A May 1989 VA clinical record shows the veteran complained of 
cervical spine damage secondary to his motor vehicle accident 
in May 1948.  Cervical spine x-rays revealed moderate 
degenerative spurring affecting the vertebral bodies.  The 
alignment and disk spaces were maintained.  Ossification was 
seen within the ligamentum nuchae posteriorly at the base of 
the neck.

February and March 1990 VA outpatient records show the 
veteran complained of neck pain and stiffness.  The pain 
radiated down both arms and the right leg.  X-rays revealed 
degenerative joint disease of the cervical, lumbar, and 
thoracic spine.

In January 2003, the veteran underwent VA examination.  He 
indicated to the examiner, who did not have the veteran's 
claims file for review, that he fractured his cervical spine 
in service.  He reported pain in the cervical spine, which 
occurred up to three times per month.  The pain usually 
resulted form heavy physical activity and lasted up to one 
day.  The pain was in the lower cervical spine down to the 
interscapular area, localized without radiation.  He had no 
numbness unless he sat for a prolonged period of time.

On examination, the veteran had a well-healed scar of the 
cervical spine down to the interscapular area of the thoracic 
spine.  Tone was increased in the right cervical paraspinal 
muscles compared to the left.  Flexion of the cervical spine 
was to 22 degrees, and extension was to 43 degrees.  Rotation 
was to 55 degrees bilaterally.  Right lateral flexion was to 
30 degrees, and left lateral flexion was to 35 degrees.  The 
veteran reported mild pain on extremes of range of motion in 
all planes.  X-ray examination revealed osteoarthritic 
changes of the cervical spine.  They manifested as spurs 
projecting from adjacent articular margins of the vertebrae 
and narrowing of the intervertebral disc spaces.  The 
examiner's assessment was chronic intermittent cervical pain 
with a history of previous cervical surgery and x-ray 
evidence of degenerative arthritis with foraminal narrowing 
and degenerative disc disease.

In November 2003, the veteran testified before the 
undersigned.  He described his motor vehicle accident in 
service and indicated he was in a cast for about two months.  
He had no other injuries to his back.  In September 1982, he 
was diagnosed with degenerative joint disease of the cervical 
spine.  Most of the pain was between his shoulder blades.

In February 2005, the veteran underwent VA examination.  The 
examiner reviewed the original service medical records.  He 
noted that the veteran was a poor historian.  While he 
reported two surgeries on his back in service, the service 
medical records did not corroborate this.  The veteran 
complained of constant intrascapular pain.  Pain increased 
with heavy lifting and prolonged walking.  Flare-ups lasted a 
few days and were treated with bed rest and over-the-counter 
pain medication.  He denied cervical pain at this time, but 
his son-in-law indicated that his wife wanted the examiner to 
know that he did experience cervical pain.

On examination, the back revealed a well-healed scar from the 
base of the skull to the intrascapular area.  It was 23 
centimeters in length and white in color with no area of 
breakdown.  There was no tenderness to palpation in the 
cervical spine, but there was some tenderness along the scar 
in the thoracic area.  Cervical range of motion was forward 
flexion to 30 degrees and extension to 40 degrees, both 
without pain.  Right lateral flexion was to 23 degrees, left 
lateral flexion was to 29 degrees, right rotation was to 72 
degrees, and left rotation was to 65 degrees.  Rotation and 
lateral flexion caused pain at the extremes of range of 
motion.

X-ray examination revealed marked narrowing of the cervical 
spine.  The assessment was chronic cervical pain, currently 
with no subjective pain, with x-rays showing degenerative 
arthritis and degenerative disc disease.  The examiner opined 
that it was more probable than not that the cervical spine 
pain was related to degenerative arthritis and was not 
directly related to the veteran's T7 compression fracture in 
service.  The examiner did not feel that the compression 
fracture of T7 caused or aggravated the cervical pain.  

Based on the record, the Board finds a lack of evidence to 
warrant service connection for the veteran's degenerative 
joint disease of the cervical spine with radiculopathy.  
While the service medical records certainly show the veteran 
incurred a motor vehicle accident in service, there is no 
indication in the records that he injured his cervical spine 
at this time.  Indeed, the evidence of record shows the 
veteran was not diagnosed with or treated for a cervical 
spine disorder until September 1982, more than thirty years 
after separation from service.

Since 1982, the veteran has been consistently diagnosed with 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  While this is a disorder that warrants 
presumptive service connection if manifested to a compensable 
degree within one year of separation from service, there is 
no indication that the veteran manifested arthritis of his 
cervical spine within one year of his separation in December 
1948.  Therefore, service connection on this basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to direct service connection, the February 2005 
VA examiner's opinion is the only one of record that 
addresses whether the veteran's currently diagnosed cervical 
spine disorder is related to his injury in service.  The 
examiner completed a full review of the veteran's claims file 
and medical history and thoroughly examined the veteran.  
Subsequently, he opined that the veteran's cervical spine 
pain was related to his degenerative arthritis and not 
related to his T7 compression fracture.  There is no medical 
opinion of record showing otherwise.  Based on this opinion, 
which is detailed and thorough, the Board finds that it may 
not award service connection for the veteran's cervical spine 
degenerative joint disease and degenerative disc disease.  
Simply, the medical evidence of record shows that the 
veteran's currently diagnosed cervical spine disorder is not 
found to be related to his motor vehicle accident or injury 
in service.

The Board recognizes that the veteran believes that his 
cervical spine degenerative joint disease and degenerative 
disc disease stems from his motor vehicle accident in 
service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, as the evidence preponderates against the claim 
of entitlement to service connection for a compensable rating 
for degenerative joint disease of C4-C7 with radiculopathy, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

III.  Increased Rating for Thoracic Spine Fracture

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).

During the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the spine.  The RO has 
considered the veteran's claim under both the old and amended 
criteria, as shown in the April 2003 statement of the case 
and August 2005 supplemental statement of the case.  Taking 
these factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, although the 
new rating criteria are only applicable since their effective 
dates.  VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg. 
33,421 (2000); See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran's disability is currently rated 10 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5291 (2002).

In effect prior to September 26, 2003, Diagnostic Code 5285 
provided that residuals of fracture of vertebra, which did 
not require a neck brace or cause a veteran to be bedridden, 
should be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  Since the veteran never demonstrated 
that he needed a neck brace or was bedridden, he was rated 
under Diagnostic Code 5291.  Under that DC, limitation of 
motion of the dorsal spine was rated 10 percent when moderate 
or severe.  A higher disability evaluation is not provided 
for under this Diagnostic Code.  Therefore, the veteran is 
already in receipt of the highest disability evaluation 
applicable under DC 5291.

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  Under the new general rating 
formula for diseases and injuries of the spine, (DCs 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2006).

A 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A review of the evidence of record shows the veteran 
underwent VA examination in January 2003.  The veteran 
reported pain in his cervical and lumbar spine.  In the 
cervical spine, it was in the lower portion.  His gait was 
normal.  Range of motion of the lumbar spine was forward 
flexion to 70 degrees and extension to 13 degrees.  Right 
lateral flexion was to 17 degrees, and left lateral flexion 
was to 20 degrees.  Rotation was to 28 degrees, bilaterally.

X-ray examination of the thoracic spine revealed very early 
degenerative changes.  There was no evidence of fracture, 
subluxation, or other acute pathology.  The assessment was 
chronic low back pain with degenerative arthritis with no 
clinical evidence of radiculopathy and x-ray evidence of 
degenerative arthritis with foraminal narrowing and 
degenerative disc disease of the cervical and thoracic spine.

In November 2003, the veteran testified before the 
undersigned.  He indicated that since his injury, he avoided 
picking up heavy things to guard his back.  He stated that 
most of his problem was in his lower back.  The veteran 
stated that he had no pain between his hips and the bottom of 
his shoulders.

In February 2005, the veteran again underwent VA examination.  
The veteran complained of intrascapular pain.  It increased 
with lifting weight and prolonged walking.  Flare-ups lasted 
a few days.  He also complained of daily low back pain.  He 
was independent with activities of daily living.  On 
examination, the veteran ambulated independently without 
device, but had occasional balance loss.  The veteran had a 
scar from the base of the skull to the intrascapular area.  
There was some tenderness along the scar in the thoracic 
area.

Examination of the lumbar spine showed the veteran had 
forward flexion to 78 degrees with no outward sign of pain.  
Extension was to 12 degrees without pain.  Left lateral 
flexion was to 25 degrees, and right lateral flexion was to 
22 degrees.  Both had minimal pain at the extremes of range 
of motion.  Rotation to the right was 26 degrees, and 
rotation to the left was 28 degrees, with mild pain at the 
extremes of range of motion.

X-ray examination of the thoracic spine revealed an old, mild 
upper plate compression of T7, which was most likely not 
significant, and somewhat more extensive degenerative changes 
in the lower half of the thoracic spine.  The assessment was 
chronic thoracic pain with a history of service-related T7 
compression fracture with previous surgery in his lower 
cervical, upper thoracic area.  The examiner opined that the 
cervical and lumbar spine was not at least as likely as not 
related to the T7 compression fracture and that the T7 
compression fracture did not cause or aggravate cervical or 
lumbar spine pain.  Regarding his service-connected 
disability, the veteran certainly had pain in the thoracic 
area, which caused some reduced functional ability during 
flare-ups.  However, the veteran was unable to give any idea 
of additional loss of range of motion or function during 
flare-ups other than that he remained independent with his 
activities of daily living.  The veteran was retired and not 
employed.  However, the examiner indicated that his service-
connected disability would make work that required heavy 
lifting or repetitive twisting difficult.

Based on this evidence, the Board finds that the veteran is 
not entitled to an increase to a 20 percent disability rating 
under the criteria in effect prior to September 26, 2003.  As 
noted above, Diagnostic Code 5291 only provided for a 10 
percent rating.  Therefore, an increase is not warranted 
under this DC.  The veteran does not warrant a compensable 
rating under DC 5285 because, as indicated above, there is no 
evidence that the veteran demonstrated abnormal mobility that 
required a neck brace.  A demonstrable deformity of the 
vertebral body is not shown so an additional 10 percent 
cannot be added on that basis.  The Board notes that x-rays 
in 2003 did not show any vertebral deformity and the mild 
upper plate compression shown in the 2005 x-rays was noted to 
be insignificant.  In addition, the veteran has not been 
shown to have ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DC 5288 (2002) is not for 
application.  

The veteran was never diagnosed with intervertebral disc 
syndrome of the thoracic spine.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2006) is not for application.  
Finally, there is no indication that any of the diagnoses 
associated with the veteran's cervical or lumbar spine is 
attributable to his service-connected disability.  The 
February 2005 VA examiner, the only physician to address this 
issue, found that the veteran's cervical and lumbar pain was 
due to his degenerative joint disease and not to the 
residuals of his T7 compression fracture.  Therefore, the 
Board may not attribute these symptoms to the veteran's 
service-connected disability, and his disability may not be 
considered under Diagnostic Codes relating to the cervical or 
lumbar spine.

Under the criteria in effect from September 26, 2003, the 
Board finds that the veteran has not demonstrated the 
symptoms necessary for an increase to a 20 percent disability 
rating for his residuals of a compression fracture of T7.

First, the veteran has not demonstrated that forward flexion 
of his thoracolumbar spine was ever limited to between 30 and 
60 degrees.  The January 2003 VA examination report shows the 
veteran could flex to 70 degrees, and the February 2005 VA 
examination report shows he could flex to 78 degrees.  The 
January 2003 VA examiner found that the veteran demonstrated 
no pain on this range of motion. The February 2005 examiner 
indicated that the veteran demonstrated no outward signs of 
pain.  In addition, the examiner attempted to ascertain from 
the veteran how much additional functional impairment he 
incurred during flare-ups, but the veteran was unable to 
quantify this.  In addition, the Board notes that the veteran 
stated that all of his pain was located in his low back and 
his neck.  He indicated that his thoracic spine, which is the 
portion of his back that is service-connected, demonstrated 
no pain.  He also did not indicate that this portion of his 
spine became painful during flare-ups.  Therefore, any 
additional limited motion due to pain, fatigability, or 
incoordination on flare-ups, is not shown to limit the 
veteran's motion of his thoracolumbar spine such that a 20 
percent disability rating is warranted.

In addition, the veteran has not demonstrated that the 
combined range of motion of his thoracolumbar spine was less 
than 120 degrees.  In January 2003, his combined range of 
motion was 176 degrees, and in February 2005, it was 191 
degrees.  Finally, the veteran never demonstrated an abnormal 
gait or abnormal spinal contour such as would warrant an 
increase to a 20 percent disability rating.  The January 2003 
examiner specifically indicated the veteran's gait was 
normal, and there were no findings of an abnormal spinal 
contour.  The February 2005 VA examiner did indicate that the 
veteran ambulated independently and without an assistive 
device but noted he had occasional balance loss.  However, 
there is no indication from the examination report that the 
veteran had an abnormal gait or abnormal spinal contour.

Based on this evaluation and all the medical evidence of 
record, the Board finds that an increase to a 20 percent 
disability rating is not warranted under the criteria in 
effect from September 26, 2003.

The Board recognizes that the veteran believes that his 
service-connected disability is worse than currently rated.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 
supra.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's residuals of a compression fracture of T7, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative joint disease of C4-C7 
with radiculopathy is denied.

A disability rating in excess of 10 percent for residuals of 
a compression fracture of T7 is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


